Citation Nr: 1113245	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-27 225 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans' Law Judge in August 2006, and a transcript of this hearing is of record.  

In April 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical opinion.  The action specified in the April 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's bilateral foot condition was not noted in service and was not caused or aggravated by the Veteran's active military service.  

2.  The Veteran's right knee disability did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral foot disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).  

2.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the adjudications of the claims on appeal have been handled in a confusing and somewhat unconventional manner and the Board apologizes for this perplexity.  Specifically, in August 2004, the Veteran filed claims for service connection for right foot, low back, left knee, and left foot disorders.  The RO's December 2004 rating decision denied service connection for left knee and left ankle disabilities only; the claims for a low back disability, a right foot and ankle disability, and a right knee disability, were not listed or discussed.  The Veteran filed a notice of disagreement, received in January 2005, in which he again raised the issues of entitlement to service connection for a low back disability, and a bilateral foot disability.  

In the Statement of the Case, dated in July 2005, the RO inter alia listed the issues of service connection for a left knee disability and a left ankle disability.  The RO also indicated that it had denied the claims for a low back disability and a "right foot and ankle condition with degenerative joint disease of right ankle."  

In August 2005, a timely substantive appeal (VA Form 9) was received as to all issues in the July 2005 SOC.  In February 2006, a Supplemental Statement of the Case (SSOC) was issued as to all issues that were listed in the July 2005 SOC.  

Another SSOC was issued in April 2008, by the Appeals Management Center (AMC).  This SSOC appears to contain several errors.  First, the SSOC lists claims that include whether new and material evidence has been submitted to reopen claims for service connection for "right" and "left" tinea pedis, and hypertension.  However, in the Board's April 2007 decision, it denied the claim for hypertension, and it granted service connection for bilateral tinea pedis.  These issues are therefore were not before the Board.  

Furthermore, although the Board's April 2007 decision listed the issue of service connection for a left ankle disorder, this issue was not included in the April 2008 SSOC, and additional medical evidence had been received since the issuance of the previous SSOC, in February 2006.  See 38 C.F.R. §§ 19.37, 20.1304 (2007).  This SSOC lists, for the first time, the issue of entitlement to service connection for a right knee disability.

In its April 2009 Remand, the Board noted that at a November 2008 VA examination the Veteran reported that he is not claiming service connection for a bilateral feet or a right knee disability.  It is important for the Veteran to understand that this type of communication between a Veteran and an examiner cannot provide the Board with the basis to withdraw or dismiss a claim.  It was noted by the Board in 2009 that if the Veteran wished to withdraw his claims, he must do so in writing.  

As the Veteran has failed to formally withdraw his claims and in light of the prior Board determination that these issues would be addressed if he did not withdraw the claims in writing (notwithstanding the fact that the Veteran does not wish to pursue this claim at this time) the Board must, regrettably, address the merits of the issues.  The Board again apologizes for any confusion in this situation.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Bilateral Foot Disability

The Veteran's service treatment records are negative for any complaints of or treatment for foot problems, with the exception of treatment for tinea pedis in December 1974.  The Board notes that entitlement to service connection for bilateral tinea pedis was already granted in an April 2007 Board decision, and is therefore not before the Board.  

Post-service, the Board can find no evidence of treatment for a diagnosis of a bilateral foot condition other than tinea pedis, although there are frequent references to bilateral ankle pain and degenerative joint disease.  As with the issue of tinea pedis, the issue of entitlement to service connection for a bilateral ankle disability has been addressed in other RO and Board decisions and is not presently before the Board on appeal.  

X-rays of the feet taken in August 1993 and June 2009 were normal.  A June 2009 VA examination noted that the Veteran's feet were unremarkable and that he had no complaints about them.  November 2008 and May 2010 VA examination reports noted that the Veteran's feet were not examined because the Veteran informed the examiner that he was not seeking service connection for them.  At a September 2010 VA examination, the Veteran denied any complaints referable to his feet, including, pain, weakness, or fatigability, but did describe a history of bilateral ankle problems since service.  

On examination of the lower extremities, sensation, motor strength, and reflexes were intact.  There were no calluses, edema, or plantar tenderness or pain on manipulation of the feet.  A pronated flatfoot deformity with very minimal arch preserved was observed bilaterally.  The examiner opined that the Veteran would have functional limitations on standing and walking, but attributed this to a tendency to invert or sprain his ankles and bilateral knee pain.  

In a December 2010 addendum, the examiner clarified that his report that the Veteran had pronated flatfeet with minimally preserved arches was a description of the Veteran's feet and "not a condition or orthopedic deformity."  He further stated, "...this is the way [the Veteran] is built and it is in no way related to service, but simply due to his genetic makeup, time, and use over the years, and therefore, not a diagnosis which would constitute a disability ....."  He concluded that the Veteran's bilateral "foot condition" is not "secondary to, related to, or a result of service activities, and therefore, it is less likely than not that they could be considered a result of his service activities or injuries therein."  

Based on the above evidence, the Board finds that entitlement to service connection for a bilateral foot disability is not warranted.  With the exception of tinea pedis, for which service connection has already been granted, there is no evidence of any foot disability, including flatfeet, in service, or for many years after service.  While flatfeet were observed at the September 2010 VA examination, the Veteran has not complained of any symptoms associated with this condition and the VA examiner attributed this condition to genetics and use over time, rather than the Veteran's military service.  

Furthermore, the Veteran's own statements to the examiner that he has no problems with his feet and that he does not want to file a claim for a bilateral foot disability clearly provide highly probative evidence against his claim.

Accordingly, entitlement to service connection for a bilateral foot disability is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Right Knee Disability

The Veteran's service treatment records are negative for any complaints of or treatment for a right knee disability.  

Additionally, post-service medical records show no evidence of a right knee disability for many years after service.  

Letters submitted from Dr. K.R. in 2004 and 2005 document complaints of and treatment for knee pain due to arthritis, but it is unclear whether the doctor is referring to the right or left knee.  

A VA examination in September 2005, while specifically to examine the Veteran's low back, left knee, and bilateral ankles, noted that the Veteran's right knee had range of motion from 0 to 125 out 140 degrees with patellofemoral crepitation and some tenderness around the patella.  An x-ray showed early degenerative changes with a small ossicle of the top of his patella, probably an accessory ossification center.  

At a November 2008 VA examination, the Veteran told the examiner that he was not claiming service connection for a right knee disability.  

Another VA examination in June 2009, again focusing specifically on the Veteran's left knee and bilateral ankles, noted that the Veteran's right knee was stable and that he had range of motion from 0 to 125 out 140 degrees.  

In May 2010, the Veteran was scheduled for an examination of his right knee.  However, he again informed the examiner that he was not seeking service connection for a right knee disability and instead requested that his left knee and bilateral ankles again be examined because he was seeking service connection for those disabilities.  

In September 2010, the Veteran was afforded an examination of his right knee.  He reported that his right knee had been painful for approximately two years.  He denied any injury.  He had no pain at rest, but described locking, clicking, and "going out", as well as severe pain when climbing stairs or twisting the knee.  He denied wearing a brace.  

On examination, sensation, motor strength, and reflexes were intact to the lower extremities.  The right knee was not warm, but was tender to palpation at the medial joint line with mild patellofemoral crepitation.  The knee was stable to both the AP and mediolateral planes.  McMurray's and Lachman's tests were negative.  The Veteran's range of motion was from 0 to 105 out of 140 degrees without complaints of pain.  There was no additional limitation of motion with repetitive testing.  An x-ray of the right knee showed degenerative arthritis with spurring.  

In a December 2010 addendum, the examiner concluded that the Veteran's right knee disability was not secondary to, caused by, or a result of the Veteran's military service, based the absence of any injury to the right knee in service or any evidence of complaints of or treatment for a right knee condition.  

Based on the above evidence, the Board finds that service connection for a right knee disability is not warranted.  There is no evidence if a right knee disability in service or for decades after separation from service.  A VA examiner concluded that the Veteran's current right knee disability is unrelated to his military service.

As above, the Veteran himself describes the onset of his right knee disability as only two years ago and stated on several occasions that he was not seeking service connection for a right knee disability, providing highly probative evidence against his claim.  

The preponderance of the evidence supports a finding that the Veteran's right knee disability had onset many years after service and was not caused or aggravated by the Veteran's active military service.  Accordingly, entitlement to service connection for a right knee disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, letters sent to the Veteran in September 2004, March 2006, April 2004, and July 2009.  These letters informed the Veteran of what evidence was required to substantiate a service connection claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.

The Supreme Court, in essence, held that the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by- case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Here, the Veteran has neither alleged nor demonstrated any prejudicial error.  The Board notes that the issues in this case have been remanded several times, affording the Veteran ample opportunity to understand was evidence was required to substantiate his claims.  Furthermore, in light of the Veteran's statements indicating that he does not want to claim service connection for bilateral foot and right knees disabilities, the Board finds that there would be little benefit in remanding the matter for additional notice or development.  Accordingly, the Board finds that any notice error in this case is harmless.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as private treatment records, and was provided an opportunity to set forth his contentions during the August 2006  hearing before the undersigned Veterans Law Judge.  The appellant was also afforded a VA medical examination and opinion in September and December 2010.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, of record is March 2006 decision of the Social Security Administration (SSA), granting entitlement to disability benefits based on a number of orthopedic disabilities, including low back, left knee, and bilateral ankle disabilities.  This decision refers to medical evidence that does not appear to be otherwise of record, including medical records from the Veteran's primary care physician, Dr. T.J., and residual functional capacity assessments completed by a DDS physician.  

However, this medical evidence is all recent evidence from the past decade or so and therefore has little probative value in determining whether the Veteran's claimed disabilities had onset in service or within one year of service or if the Veteran was continuously treated for his disabilities since separation from service.  Accordingly, the Board finds that this evidence is not relevant to the Veteran's claims on appeal and no remand is necessary to attempt to obtain this evidence.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (Under 38 U.S.C.A. § 5103A, "relevant" SSA records are those records that relate to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim). 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


